



SABRE CORPORATION
2016 OMNIBUS INCENTIVE COMPENSATION PLAN
NON-EXECUTIVE CHAIRMAN
RESTRICTED STOCK UNIT GRANT AGREEMENT
THIS AGREEMENT (the “Agreement”) is made as of this 15th day of March, 2019
between Sabre Corporation (the “Company”) and Lawrence W. Kellner (the
“Participant”).
WHEREAS, the Company has adopted the Sabre Corporation 2016 Omnibus Incentive
Compensation Plan (the “Plan”) to promote the interests of the Company and its
stockholders by providing the employees and non-employee directors of the
Company or its Subsidiaries and Affiliates, who are largely responsible for the
management, growth, and protection of the business of the Company, with
incentives and rewards to encourage them to continue in the service of the
Company or its Subsidiaries and Affiliates;
WHEREAS, Section 7 of the Plan provides for the Grant to Participants of Other
Stock-Based Awards, including restricted stock units (“RSUs”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.
Grant of RSUs. Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Participant
____________ RSUs. Each RSU granted hereunder represents the right to receive
one share of the Company’s Common Stock on the Settlement Date (as defined
herein), upon the terms and subject to the conditions (including the vesting
conditions) set forth in this Agreement and the Plan.

2.
Grant Date. The grant date of the RSUs is March 15, 2019 (the “Grant Date”).

3.
Vesting of RSUs.

(a)
The RSUs shall vest in full on the first anniversary of the Grant Date, subject
in all cases to the Participant’s continued Employment, (which, as defined in
the Plan, includes provision of services as a director) through such date (the
“Vesting Date”) except as provided in Section 3(c) hereof.

(b)
In the event (1) the Participant’s Employment terminates prior to the applicable
Vesting Date for any reason other than the Participant’s termination of
Employment due to voluntary retirement, or (2) of a Change in Control, all of
the Participant’s outstanding, unvested RSUs will vest as of such termination of
Employment.

Notwithstanding the foregoing, in the event the Participant has a Qualifying
Termination following a Change in Control, all unvested RSUs will immediately
vest on the date of such Qualifying Termination following a Change in Control.





--------------------------------------------------------------------------------







(c)
In the event the Participant’s Employment terminates prior to the applicable
Vesting Date due to voluntary retirement, such unvested RSUs will be immediately
forfeited as of such termination of Employment.

4.
Settlement. Settlement of any vested RSUs granted hereunder (including any RSUs
that become vested in connection with a Qualifying Termination) will be made in
the form of shares of Common Stock within 90 days following the end of the
calendar quarter in which the Participant’s termination of Employment occurs,
but in no event later than December 31 of the year in which the Participant’s
Employment is terminated (such date, the “Settlement Date”). Notwithstanding the
foregoing, in the event that the settlement of any RSUs granted hereunder must
be delayed for six months in order to meet the requirements of Section
409A(2)(B) of the Code applicable to “specified employees”, then such settlement
shall not be made or provided prior to the earlier of (A) the expiration of such
six month period measured from the date of the Participant’s “separation from
service” (as such term is defined in Treasury Regulations issued under Section
409A of the Code) or (B) the date of the Participant’s death (the “Delay
Period”). Upon the expiration of the Delay Period, any RSUs whose settlement was
delayed pursuant to the foregoing sentence shall be settled, and any remaining
RSUs to be settled hereunder shall be settled in accordance with the normal
settlement dates provided herein.



2

--------------------------------------------------------------------------------







5.
Dividend Equivalents. Dividend equivalents will accrue on vested RSUs and will
be notionally credited on each dividend payment date in respect of Common Stock
with additional RSUs (such additional RSUs, the “Dividend Equivalent RSUs”). On
each dividend payment date, the number of Dividend Equivalent RSUs that will be
credited will be equal to the quotient determined by dividing (a) the product
determined by multiplying (i) one hundred percent (100%) of each dividend
declared and paid by the Company on the Common Stock on a per share basis by
(ii) the number of vested RSUs on the record date for the payment of any such
dividend, by (b) the Fair Market Value of a share of Common Stock on the
dividend payment date for such dividend, in each case, with fractions computed
to three decimal places. The Dividend Equivalent RSUs will in all cases be
subject to the same terms and conditions, including but not limited to those
related to transferability and settlement, that apply to the RSUs granted
pursuant to this Agreement.

6.
Rights as a Shareholder. The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock covered by or relating
to the RSUs until the date of issuance to the Participant of a certificate or
other evidence of ownership representing such shares of Common Stock in
settlement thereof. For purposes of clarification, the Participant shall not
have any voting or dividend rights with respect to the shares of Common Stock
underlying the RSUs prior to the applicable Settlement Date.

7.
Transferability. Subject to any exceptions set forth in the Plan, until such
time as the RSUs are settled in accordance with Section 4, the RSUs or the
rights represented thereby may not be sold, pledged, hypothecated, or otherwise
encumbered or subject to any lien, obligation, or liability of the Participant
to any party (other than the Company), or assigned or transferred by such
Participant, but immediately upon such purported sale, assignment, transfer,
pledge, hypothecation or other disposal of the RSUs will be forfeited by the
Participant and all of the Participant’s rights to such RSUs shall immediately
terminate without any payment or consideration from the Company.

8.
Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan shall govern. All capitalized terms used and
not defined herein shall have the meaning given to such terms in the Plan.



3

--------------------------------------------------------------------------------







9.
Taxes. The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting or settlement of the RSUs, the
subsequent sale of shares of Common Stock acquired pursuant to such settlement
and the receipt of any dividends and/or dividend equivalent; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items by one or a combination of the following:
(a) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or (b) withholding from
proceeds of the sale of shares of Common Stock acquired upon vesting/settlement
of the RSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Participant’s behalf pursuant to this authorization); or
(c) withholding in shares of Common Stock to be issued upon settlement of the
RSUs, provided, however that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold shares of Common
Stock to be issued upon settlement of the RSUs upon the relevant taxable or tax
withholding event, as applicable, unless the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) establishes a different
method of withholding from alternatives (a) or (b).


4

--------------------------------------------------------------------------------







Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates in the
Participant’s jurisdiction, in which case the Participant may receive a refund
of any over-withheld amount in cash and will have no entitlement to the
equivalent in Common Stock. If the obligation for Tax-Related Items is satisfied
by withholding in shares of Common Stock, for tax purposes, the Participant is
deemed to have been issued the full number of shares of Common Stock subject to
the vested RSUs, notwithstanding that a number of the shares of Common Stock are
held back solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer, any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the shares of Common Stock or the proceeds of the
sale of shares of Common Stock if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.


5

--------------------------------------------------------------------------------







10.
Construction of Agreement. Any provision of this Agreement (or portion thereof)
which is deemed invalid, illegal or unenforceable in any jurisdiction shall, as
to that jurisdiction and subject to this section, be ineffective to the extent
of such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable. No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action. No provision of
this Agreement shall be given effect to the extent that such provision would
cause any tax to become due under Section 409A of the Code.

11.
Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any party hereto upon any breach or default of any party under this
Agreement, shall impair any such right, power or remedy of such party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

12.
No Special Employment Rights; No Right to Award. Nothing contained in the Plan
or any Award shall confer upon the Participant any right with respect to the
continuation of his Employment by or service to the Company or the Employer or
interfere in any way with the right of the Company or the Employer at any time
to terminate such Employment or service or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of the RSUs. The rights or opportunity granted to the Participant on the
making of an Award shall not give the Participant any rights or additional
rights to compensation or damages in consequence of either: (i) the Participant
giving or receiving notice of termination of his or her office or Employment;
(ii) the loss or termination of his or her office or Employment with the Company
or its Subsidiaries or Affiliates for any reason whatsoever; or (iii) whether or
not the termination (and/or giving of notice) is ultimately held to be wrongful
or unfair.

13.
Data Privacy. The Participant hereby acknowledges that he or she has been
notified of the procesing of the Participant’s personal data by or on behalf of
the Company, the Employer and/or any Subsidiary or Affiliates as described in
this Agreement and any other Award grant materials (the “Personal Data”) and, if
employed by a European and/or UK affiliate of the Company, has received a
Privacy Notice provided by or on



6

--------------------------------------------------------------------------------





behalf of the Employer explaining how his/her Personal Data has been collected
and will be used including for the purposes of the grant of Awards. Where
applicable for other Participants based outside Europe and/or the UK, the
Participant hereby consents to the processing of his/her Personal Data as
described in this Agreement and any other Award grant materials. As regards the
processing of the Participant’s Personal Data in connection with the Plan and
this Agreement, the Participant understands that the Company is the data
controller of the Participant’s Personal Data (as defined under applicable
European/UK data protection laws).
(a)
Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about the Participant for the purposes of allocating
shares of Common Stock and implementing, administering and managing the Plan.
The Participant understands that this Personal Data may include, without
limitation, the Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company or its
Subsidiaries or Affiliates, details of all Awards or any other entitlement to
shares of stock or equivalent benefits awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor. The legal basis for the
processing of the Participant’s Personal Data is to comply with the Company’s
contractual obligations to the Participant and also to comply with its legal
obligations as set out in the Privacy Notice. Where applicable for Participants
employed outside Europe/the UK, the Participants hereby consent to the use of
the Personal Data for these purposes.



(b)
Stock Plan Administration Service Providers. The Participant understands that
the Company transfers the Participant’s Personal Data, or parts thereof, to
Morgan Stanley Smith Barney (and its affiliated companies), an independent
service provider based in the United States which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share the Participant’s
Personal Data with such different service provider that serves the Company in a
similar manner. The Participant understands and acknowledges that the Company’s
service provider will open an account for the Participant to receive and trade
shares of Common Stock acquired under the Plan and that the Participant will be
asked to agree on separate terms and data processing practices with the service
provider, which is a condition of the Participant’s ability to participate in
the Plan.



7

--------------------------------------------------------------------------------









(c)
International Data Transfers. The Participant understands that the Company and,
as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan, such as the Company’s service
providers, are based in the United States. If the Participant is located outside
the United States, the Participant understands and acknowledges that the
Participant’s country has enacted data privacy laws that are different from the
laws of the United States. The Participant acknowledges that the Personal Data
may be transferred to recipients in the member states of the European Economic
Area, the UK and other countries that may not be deemed to have “adequate” data
protection laws, such as the United States, which has less stringent data
privacy laws and protections than those in the country of the Participant’s
residence. Further, the Participant acknowledges and understands that the
transfer of the Personal Data to the Company, or to any third parties, is
necessary for the Participant’s participation in the Plan. The Company’s legal
basis for the transfer of the Participant’s Personal Data is to comply with the
Company’s contractual obligations to the Participant.



(d)
Data Retention. The Participant understands that the Company will use the
Participant’s Personal Data only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan, or to comply
with legal or regulatory obligations, including under tax and securities laws.
In the latter case, the Participant understands and acknowledges that the
Company’s legal basis for the processing of the Participant’s Personal Data
would be compliance with the relevant laws or regulations or the pursuit by the
Company of respective legitimate interests not outweighed by the Participant’s
interests, rights or freedoms. When the Company no longer needs the
Participant’s Personal Data for any of the above purposes, the Participant
understands the Company will remove it from its systems.





(e)
Data Subject Rights. The Participant understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where the Participant is based and subject to the
conditions set out in the applicable law, the Participant may have, without
limitation, the rights to (i) inquire whether and what kind of Personal Data the
Company holds about the Participant and how it is processed, and to access or
request copies of such Personal Data, (ii) request the correction or
supplementation of Personal Data about the Participant that is inaccurate,
incomplete or out-of-date in light of the purposes underlying the processing,
(iii) obtain the erasure of Personal Data no longer necessary for the purposes
underlying the processing, processed based on withdrawn consent, processed for
legitimate interests that, in the context of the Participant’s objection, do not
prove to be compelling, or processed in non-compliance with applicable legal
requirements, (iv) request the Company to restrict the processing of the
Participant’s Personal Data in certain situations where the Participant feels
its processing is inappropriate, (v) object, in certain circumstances, to the
processing of Personal Data for legitimate interests,



8

--------------------------------------------------------------------------------





and to (vi) request portability of the Participant’s Personal Data that the
Participant has actively or passively provided to the Company (which does not
include data derived or inferred from the collected data), where the processing
of such Personal Data is based on consent or the Participant’s employment and is
carried out by automated means. The Participant further acknowledges that the
exercise of such rights are subject to the limitations and exemptions under
applicable data protection laws and that any request to restrict or delete the
Personal Data may affect the Participant’s ability to exercise or realize
benefits from the Award, and the Participant’s ability to participate in the
Plan. In case of concerns, the Participant understands that the Participant may
also have the right to lodge a complaint with the competent local data
protection authority. To exercise these rights, the Participant may contact the
Company’s Data Privacy Officer.
 
14.
Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

15.
Clawback Policy. Notwithstanding anything in the Plan to the contrary, the
Company or any of its Subsidiaries or Affiliates will be entitled (i) to recoup
compensation of whatever kind paid to a Participant under the Plan by the
Company or any of its Subsidiaries or Affiliates at any time to the extent
permitted or required by applicable law, Company policy and/or the requirements
of an exchange on which the Company’s shares of Common Stock are listed for
trading, in each case, as in effect from time to time, and (ii) to cancel all or
any portion of the RSUs (whether vested or unvested) and/or require repayment of
any sums (including, in the case of shares of Common Stock, the value of such
shares) or amounts which were received by the Participant in respect of the RSUs
in the event the Company believes in good faith that the Participant has
breached any existing protective covenants, including but not limited to
confidentiality, non-solicitation, non-interference, or non-competition
agreements with the Company or any of its Subsidiaries or Affiliates, and by
accepting the RSUs pursuant to the Plan and this Agreement, Participant
authorizes such clawback and agrees to comply with any Company request or demand
for such recoupment.

16.
Policy Against Insider Trading. By accepting this grant of RSUs, the Participant
acknowledges that the Participant is bound by all the terms and conditions of
the Company’s insider trading policy as may be in effect from time to time. The
Participant further acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
shares of Common Stock are listed and in applicable jurisdictions, including the
United States, the Participant’s country and the designated broker’s country,
which may affect the Participant’s ability to accept, acquire, sell or otherwise
dispose of shares of Common Stock, rights to shares of



9

--------------------------------------------------------------------------------





Common Stock (e.g., RSUs) or rights linked to the value of shares of Common
Stock under the Plan during such times as the Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the Participant placed before
the Participant possessed inside information. Furthermore, the Participant could
be prohibited from (i) disclosing the inside information to any third party,
which may include fellow employees and (ii) “tipping” third parties or causing
them otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under the Company’s insider trading policy as may be in effect from time
to time. The Participant acknowledges that it is the Participant’s
responsibility to comply with any applicable restrictions, and the Participant
should speak to his or her personal advisor on this matter.
17.
Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from his or her participation in the
Plan, to and/or from a brokerage/bank account or legal entity located outside
the Participant’s country. The applicable laws of the Participant’s country may
require that he or she report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. The Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting requirements and should consult his or her
personal legal advisor on this matter.



10

--------------------------------------------------------------------------------







18.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

19.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
provisions governing conflict of laws.

20.
Venue. For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of the
State of Texas and agree that such litigation shall be conducted only in the
courts of Tarrant County, Texas, or the federal courts for the Northern District
of Texas, and no other courts where the grant of this Award is made and/or to be
performed.

21.
Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of the Company;
(d)the Participant is voluntarily participating in the Plan;
(e)the RSUs and any shares of Common Stock acquired under the Plan, and the
income from and value of the same, are not intended to replace any pension
rights or compensation;
(f)the RSUs and any shares of Common Stock acquired under the Plan, and the
income from and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, holiday pay, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;
(g)the future value of the shares of Common Stock underlying the RSUs is
unknown, indeterminable, and cannot be predicted with certainty;


11

--------------------------------------------------------------------------------







(h)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of the Participant’s
Employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any);
(i)for purposes of the RSUs, the Participant’s Employment or service
relationship will be considered terminated as of the date the Participant is no
longer actively providing services to the Company, the Employer, or any of the
Subsidiaries or Affiliates of the Company (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by the Company, the
Participant’s right to vest in the RSUs under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., the
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any); the Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
providing services for purposes of his or her RSU grant (including whether the
Participant may still be considered to be providing services while on a leave of
absence);
(j)unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(k)unless otherwise agreed with the Company, the RSUs and any shares of Common
Stock acquired under the Plan and the income from and value of same, are not
granted as consideration for, or in connection with, the service the Participant
may provide as a director of a Subsidiary or Affiliate; and
(l)the following provisions apply only if the Participant is providing services
outside the United States:
(1)the RSUs and the shares of Common Stock subject to the RSUs, and the income
from and value of same, are not part of normal or expected compensation or
salary for any purpose; and


12

--------------------------------------------------------------------------------







(2)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to the Participant pursuant to the settlement of the RSUs or
the subsequent sale of any shares of Common Stock acquired upon settlement.
22.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant should consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.

23.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares of Common Stock
issuable upon vesting/settlement of the RSUs prior to the completion of any
registration or qualification of the shares of Common Stock under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the shares of Common Stock
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance or sale of the
shares of Common Stock. Further, the Participant agrees that the Company shall
have unilateral authority to amend the Plan and the Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of shares of Common Stock.

24.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.



13

--------------------------------------------------------------------------------







25.
Language. The Participant acknowledges that he or she proficient in the English
language, or has consulted with an advisor who is sufficiently proficient, so as
to allow the Participant to understand the terms and conditions of this
Agreement. If the Participant has received this Agreement, or any other document
related to the RSUs and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

26.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSUs and on
any shares of Common Stock acquired upon vesting/settlement of the RSUs, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

27.
Participant Acknowledgment. By the Participant’s acceptance of this Agreement,
the Participant hereby acknowledges receipt of a copy of the Plan and agrees
that this Award is granted under and governed by the terms and conditions of the
Plan and this Agreement. The Participant further acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan and this Agreement shall be final and conclusive. The Participant
acknowledges that there may be adverse tax consequences upon vesting/settlement
of the RSUs or disposition of the underlying shares of Common Stock and that the
Participant should consult a tax advisor prior to such vesting or disposition.
Finally, the Participant acknowledges that the Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to accepting this Agreement and fully understands all
provisions of the Plan and this Agreement.

*    *    *    *    *


14

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.


Sabre Corporation


_____________________________
Kim Warmbier
EVP and Chief Human Resources Officer




_____________________________
Lawrence W. Kellner






























15